Citation Nr: 0823845	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  97-28 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to a rating higher than 10 percent for 
hypertension.

3.  Entitlement to a rating higher than 10 percent for 
residuals of a left shoulder injury.

(The additional claims for higher ratings for traumatic 
arthritis in the left knee and for seborrheic dermatitis are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied claims for service connection for a low 
back disorder and gout in the left knee, and for ratings 
higher than 10 percent for hypertension and a left shoulder 
strain (as a residual of an injury).  With respect to the 
claim involving gout in the left knee, the Board notes that 
gout is a systemic arthritic condition which usually involves 
multiple joints, and in this case has recently been found in 
the veteran's feet and hands.  Therefore, the Board has 
recharacterized the issue as entitlement to service 
connection for gout.

In his December 1999 correspondence, the veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  His hearing was initially scheduled for November 
2004, but he cancelled it in advance of the hearing date.  
More recently, another hearing was scheduled for January 
2006, although he did not appear to it, did not offer any 
explanation for his absence, and did not request to 
reschedule for a later date.  So the Board deems his hearing 
request withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

In a September 2006 decision, the Board denied the veteran's 
claim for service connection for a low back disorder and 
remanded the remaining three claims for evidentiary 
development.  Since all requested development has been 
accomplished, the case is once again before the Board. 


FINDINGS OF FACT

1.  The veteran's gout - now affecting both feet, both hands, 
and his left knee - was first diagnosed many years after his 
military service ended and is unrelated to his service or to 
his service-connected left knee disability.

2.  The veteran's hypertension is manifested by diastolic 
pressures predominantly less than 110 and systolic pressures 
predominantly less than 200.

3.  The veteran's disability due to residuals of a left 
shoulder injury is not manifested by impairment of the 
clavicle or scapula, and his left arm exhibits abduction of 
90 degrees.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by service and is 
not proximately due to, the result of, or chronically 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  The criteria are not met for a disability rating higher 
than 10 percent for hypertension.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic 
Codes 7101 (2007).

3.  The criteria are met for a 20 percent rating for 
residuals of a left shoulder injury.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in January 2000, February 2001, July 2004, 
November 2006, and February 2007.  These letters informed the 
veteran of the evidence required to substantiate his claims 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  Moreover, with respect to the Dingess 
requirements, the veteran was given notice of what type of 
information and evidence he needed to substantiate his 
increased-rating claims, as the premise of the claims is that 
his hypertension and left shoulder disability are more severe 
than reflected by their current ratings.  It is therefore 
inherent that he had actual knowledge of the disability 
rating element for each of these claims.  Also, with respect 
to his service-connection claim, since the Board is denying 
this claim, the downstream disability rating and effective 
date elements of this claim are ultimately moot.  So not 
providing notice concerning these downstream elements of the 
claim is nonprejudicial, i.e., harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. 
§ 20.1102.

The unfavorable April 1997 rating decision which is the basis 
of this appeal was already decided prior to the enactment of 
the § 5103(a) requirements in 2000.  And the Court clarified 
in Pelegrini II that where, as here, § 5103(a) notice was not 
mandated at the time of the initial rating decision in 
question, the RO did not err in not providing this notice.  
Rather, the veteran has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini II, 18 
Vet. App. at 120.  Here, since the veteran's claims have been 
readjudicated by the RO (or AMC on remand), including in 
SSOCs, since the content-complying notice letters were 
issued, he has not been prejudiced because the intended 
purpose of the notice has not been frustrated.  That is to 
say, he has been given opportunity, following the provision 
of that required notice, to participate effectively in the 
adjudication of his claims.  His claims have been 
reconsidered since providing all necessary notice, as 
required by Mayfield IV and Prickett to, in turn, rectify any 
notice error insofar as the timing of it or content.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO requested all medical 
records that he and his representative identified.  These 
records include numerous VA and private treatment records, 
all of which have been associated with the claims file.  The 
veteran was also afforded a VA examination in March 2007 to 
assess the severity of his service-connected hypertension and 
left shoulder disability.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  This examination report also includes a medical 
opinion addressing whether the veteran's gout is related to 
service and/or his service-connected left knee disability.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

I.  Service Connection for Gout

The veteran has been diagnosed with gouty arthritis in his 
left knee as well as the small joints in his feet and hands.  
He claims this condition had its onset in service or, 
alternatively, is related to his service-connected left knee 
disability.  For the reasons and bases set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2007).  Stated somewhat differently, 
service connection requires: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (of at least 10 
percent) within one year of separation from active military 
service.  This presumption can be rebutted by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically (i.e., permanently) aggravated the disability in 
question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus or relationship between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

After carefully reviewing the evidence of record, the Board 
finds that service connection for gout is not warranted under 
either a direct or secondary basis as the medical evidence 
shows that this condition had its onset many years after 
service and is unrelated to his service-connected left knee 
disability.  

His service medical records, for example, make no reference 
to gout, thereby providing highly probative evidence against 
the claim in a direct incurrence basis.  Struck v. Brown, 
9 Vet. App. 145 (1996).  Instead, the record shows that the 
first sign of gout appeared in 1996 , approximately nine 
years after his military service had ended.  In a July 1996 
report, S.E., D.O., noted that the veteran came to the 
emergency room for severe left knee pain four weeks after 
arthroscopic surgery.  Dr. S.E. noted that the veteran's 
"[u]ric acid level was elevated but that he was unable to 
confirm crystals in aspiration of the knee which was 8000 
white cells with 95 polyps and a few lymphs.  But his glucose 
was that of the blood glucose level and his protein was 
actually lower than that of the body protein."  Based on 
these test results, and the fact that the veteran's pain 
improved after being started on Colchicine and Indocin, Dr. 
S.E. felt that the veteran had gout in his left knee.  The 
veteran continued to receive both VA and private treatment 
for gout in his left knee.  Then, in an August 2004 report, 
J.D., D.O. indicated that the veteran's gout was now in the 
small joints of both feet and hands.  

So there is no doubt that the veteran has gout, thereby 
satisfying the first element under Hickson.  However, none of 
the records in the claims file includes a medical opinion 
relating the veteran's gout either to his military service or 
to his service-connected left knee disability.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Moreover, the 
nine-year lapse between service and the onset of gout 
provides compelling evidence against the veteran's claim on a 
direct incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Thus, none of these records 
establishes the essential nexus element required under both 
theories of service connection.  See Hickson and Wallin, both 
supra. 

The record also includes a medical opinion that the veteran's 
gout is unrelated to both service and his service-connected 
left knee disability.  In March 2007, a VA examiner reviewed 
the claims file and examined the veteran before concluding 
that "the claimant's gout is of no relationship to the 
military service or to the claimant's compensable left knee 
disorder."  The examiner based his opinion on the fact that 
gout was not diagnosed until many years after service.  Since 
this opinion was based on a review of the claims file and is 
consistent with the evidence of record, it provides highly 
probative evidence against the veteran's claim under both 
direct and secondary theories of service connection.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  

Thus, the overall medical evidence does not support the 
veteran's claim, since the veteran's gout first became 
manifest many years after service and has not been linked by 
competent medical evidence either to service or to his 
service-connected left knee disability.  See Baldwin v. West, 
13 Vet. App. 1 (1999) (holding that Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran).

In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran.  While he 
may well believe that his gout is related to service and/or 
his service-connected left knee disability, as a layperson 
without any medical training and expertise, the veteran is 
simply not qualified to render a medical opinion concerning 
the diagnosis or etiology of gout.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  The veteran is competent to comment on 
symptoms (e.g., joint pain) he may have personally 
experienced, but not the cause of his pain, and in particular 
whether it is related to service or to a knee disability.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R.    § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for gout.  And as the 
preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal concerning this claim is denied.

II.  Increased Rating for Hypertension

The record shows that the veteran developed hypertension 
while on active duty.  Consequently, a January 1988 rating 
decision granted service connection for hypertension, for 
which a 10 percent rating was assigned.  In October 1996 the 
veteran filed a claim for increased compensation benefits.  
For the reasons set for the below, however, the Board finds 
no basis to assign a rating higher than 10 percent for 
hypertension.  

Hypertension is rated pursuant to DC 7101.  This code 
provides a 10 percent rating for diastolic pressure 
predominantly 100 or more, or systolic pressure 160 or more, 
or a minimum evaluation may be assigned for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  The 
next higher rating for 20 percent is assigned for diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  See 38 C.F.R. § 4.104, DC 
7101.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 10 percent for the veteran's hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110, with 
only two isolated findings which are only slightly above 110 
(i.e., 111 and 113).  For example, numerous VA and private 
treatment records dated since 1994 show that his diastolic 
pressure was consistently below 110.  In addition, a January 
1997 VA examination report lists a diastolic pressure of 105; 
a March 2001 VA examination report lists a diastolic pressure 
of 100; and a March 2007 VA examination report lists 
diastolic pressures of 113, 104, 104, 96 and 111.  Thus, only 
two readings out of many show a diastolic pressure slightly 
above 110.  It is important for the veteran to understand 
that even though two readings are slightly above 110, these 
are considered isolated readings and therefore do not 
indicate diastolic pressure of "predominantly" 110 or more 
as required for a 20 percent rating.

Additionally, the available medical evidence also reveals 
that the veteran's systolic blood pressure has been 
predominantly below 200, with only one isolated finding of 
201 in a February 2001 treatment record.  The three VA 
examinations discussed above show a systolic pressure of 160 
in January 1997 and March 2001, and systolic pressures of 
between 157 and 170 in March 2007.  Therefore, the evidence 
does not establish systolic blood pressure readings that are 
"predominantly" 200 or more.  Thus, an evaluation higher than 
10 percent for hypertension would not be warranted whether 
considering the veteran's diastolic blood pressure readings 
or the systolic blood pressure readings.  Accordingly, the 
grant of a 20 percent evaluation under Diagnostic Code 7101 
cannot be justified based upon the evidence of record. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating higher than 10 percent for 
hypertension.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal of this claim is denied.

III.  Increased Rating for Residuals of a Left Shoulder 
Injury

The record shows that the veteran was treated for pain in his 
neck and left shoulder while on active duty.  Therefore, in 
the January 1988 rating decision, the RO granted service 
connection and assigned a 10 percent rating for residuals of 
a left shoulder injury (strain).  The veteran now claims that 
this disability has worsened and therefore warrants a rating 
higher than 10 percent.  For the reasons set forth below, the 
Board agrees and finds that a 20 percent rating is warranted 
for this disability.  

The RO rated the veteran's left shoulder disability under DC 
5203, for dislocation of the clavicle or scapula.  However, 
since the Board finds that this disability warrants a 20 
percent rating under DC 5201, for limitation of motion of the 
arm, and since 20 percent is the maximum rating provided 
under DC 5203, the Board need only consider DC 5201.  See 
38 C.F.R. § 4.71a, DCs 5201, 5203.  

The record shows that the veteran is right hand dominant, so 
his left arm is considered the minor arm.  Under DC 5201, a 
20 percent rating is assigned where motion of either the 
major or minor arm is limited to the shoulder level, or where 
motion of the minor are is limited midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
of the minor arm be limited to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, DC 5201.  Parenthetically, the Board notes 
that normal shoulder motion is defined as 0 to 180 degrees of 
forward elevation (flexion), 0 to 180 degrees of abduction, 
and 0 to 90 degrees of internal and external rotation.  See 
38 C.F.R. § 4.71, Plate I.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's left shoulder disability meets 
the criteria for a 20 percent rating.  As noted, a 20 percent 
rating under DC 5201 requires limitation of motion of the arm 
at shoulder level, which is essentially 90 degrees of 
abduction.  Since the March 2007 VA examination report notes 
that the veteran's right arm was limited to 90 degrees of 
abduction, he thus meets the criteria for a 20 percent rating 
under DC 5201.  

The Board notes that the veteran's left arm demonstrated 
abduction greater than 90 degrees during two prior VA 
examinations.  In particular, his left arm demonstrated 
abduction to 135 degrees in January 1997 and to 100 degrees 
in March 2001.  Based on these measurements alone it does not 
appear that his left shoulder disability met the criteria for 
a 20 percent rating under DC 5201 prior to March 2007.  See 
Hart v. Mansfield, No. 05- 2424 (U.S. Vet. App. Nov. 19, 
2007) (holding that the relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

However, in addition to the criteria listed at DC 5201, the 
Board must also consider whether a higher disability rating 
is warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the 
veteran reported left shoulder pain prior to March 2007, the 
Board finds that the 20 percent rating is appropriate during 
the entire period at issue instead of since March 2007, when 
abduction of the left arm was first shown to be limited to 90 
degrees.  

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the veteran's left shoulder 
disability.  A 30 percent rating under DC 5201 requires that 
motion of the minor arm be limited to 25 degrees.  But such 
limited motion has not been shown in this case - as his left 
arm has exhibited abduction between 90 and 135 degrees - even 
with consideration of the veteran's complaints of pain.  
Indeed, the March 2007 VA examination report notes that 
motion of the left arm was not additionally limited by pain, 
fatigue, weakness, or lack of endurance, thereby precluding a 
disability rating higher than 20 percent pursuant to the 
provisions of 38 C.F.R.      §§ 4.40, 4.45, 4.59.

In conclusion, the Board finds that the veteran's left 
shoulder disability meets the criteria for a 20 percent 
rating, but that that the preponderance of the evidence is 
against a disability rating higher than 20 percent. 


ORDER

Service connection for gout is denied.

A rating higher than 10 percent for hypertension is denied.

A 20 percent rating is assigned for residuals of a left 
shoulder injury, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


